Citation Nr: 1144854	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for neurogenic bladder as secondary to the low back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  Thereafter he was a member of the U.S. Army Reserve until December 1999, during which he performed periods of active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, that reopened the claims and denied them on the merits and also denied entitlement to service connection for a neurogenic bladder.

The Veteran testified at a Board hearing via video conference in July 2011 before the undersigned Veterans Law Judge with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.

In the decision below, the Board reopens the Veteran's claims of entitlement to service connection for a low back disorder, hypertension, and REMANDS them and the neurogenic bladder claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.


FINDINGS OF FACT

1.  An April 2002 rating decision denied entitlement to service connection for a low back disorder and hypertension due to the absence of evidence that either disability had its onset or was aggravated during a period of active service.  The Veteran did not appeal the decision. 

2.  The evidence submitted since the April 2002 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied entitlement to service connection for a low back disorder and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence submitted for the record since the April 2002 rating decision is new and material to the Veteran's claim of entitlement to service connection for a low back disorder; therefore, the application to reopen is allowed.  38 U.S.C.A. §§ 5103A, 5107, 5108; 38 C.F.R. § 3.156(a).

3.  The evidence submitted for the record since the April 2002 rating decision is new and material to the Veteran's claim of entitlement to service connection for hypertension; therefore, the application to reopen is allowed.  38 U.S.C.A. §§ 5103A, 5107, 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board reopens the Veteran's claims as he seeks, discussion of VA's compliance with the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), would serve no useful service.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

In the May 2009 rating decision, the RO determined that new and material evidence to reopen the low back and hypertension service connection claims was received, reopened the claims, and adjudicated them on the merits.  Nonetheless, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits, if appropriate.

The relevant evidence of record at the time of the April 2002 rating decision consisted solely of the service treatment records.  Those records were negative for any entries related to complaints, findings, or treatment for, low back or back related problems.  A June 1979 Report Of Medical History notes that the Veteran denied any prior history of recurrent back pain. The June 1979 Report Of Medical Examination For Extended Active Duty reflects the Veteran's spine was assessed as normal.  This was also the case with Reports Of Medical Examination in January 1983, November 1989, and April 1996.  

As concerns the hypertension claim, the Veteran's physical examination for entry into active service revealed a blood pressure reading of 142/100.  The June 1979 Report Of Medical Examination For Extended Active Duty noted that hypertension should be ruled out.  After a blood pressure check over a four-day period during which three readings were taken, the examiner reported the Veteran was not hypertensive, and he was deemed physically fit for entry into active service.  Service treatment records note elevated blood pressure readings in 1980, but the February 1983 Report Of Medical Examination For Periodic reflects the Veteran's blood pressure reading was 134/74, and the Veteran's heart and vascular system were assessed as normal.  He was deemed physically fit for separation from active service.  There was no evidence that hypertension manifested within one year of the Veteran's release from active service.

The April 2002 rating decision reflects the claims were denied because there was no evidence that a low back disorder or hypertension had their onset during active service or within one year of release from active service.  An RO letter dated that same month informed the Veteran of the decision and of his appeal rights.  As also noted earlier, the Veteran did not appeal the decision.  Thus, the April 2002 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

VA received the Veteran's claim to reopen in July 2008.  The evidence added to the record since the April 2002 rating decision includes the records associated with the Veteran's award of Workmen Compensation benefits for a November 1999 work-related low back injury.  The Veteran asserts, to include via his testimony at the Board hearing, that his low back was aggravated during tours of ACDUTRA at Ft. Hood, TX, and in Guatemala.  The evidence added to the record also includes a July 2008 opinion of the Veteran's private physician, Dr. B, that the rigors of the Veteran's Reserve duty aggravated his existing low back disorder.  Dr. B also noted in a separate July 2008 letter that he reviewed the records of the physician who treated the Veteran for his hypertension; and, based on those records, Dr. B opined the Veteran's active service caused his hypertension.

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board finds the new evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the Veteran's claims of entitlement to service connection for a low back disorder and hypertension are reopened.  38 C.F.R. § 3.156(a).  The neurogenic bladder claim is inextricably tied to the low back claim.

Although the claim is reopened, the Board finds it is not sufficiently developed to render a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is discussed further later in the remand portion of this document.


ORDER

New and material evidence having been submitted, a claim of entitlement to service connection for low back disorder is reopened.  The appeal is granted to that extent only.

New and material evidence having been submitted, a claim of entitlement to service connection for hypertension is reopened.  The appeal is granted to that extent only.


REMAND

A considerable amount of medical evidence was added to the record during the development of the Veteran's claim to reopen, but the RO did not submit it for a comprehensive medical review and medical nexus opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).

As noted in the above decision, the Veteran asserts that he aggravated his low back during ACDUTRA in October 1998 at Ft. Hood, TX, and during an ACDUTRA tour in Guatemala from February to June 1999.  A lay statement of Colonel (Retired) L notes the October 1998 event, and that the Veteran continued to have back problems when he returned from Guatemala.  Colonel L also noted that he was not aware that the Veteran was previously on a Profile for his back.  LtCol (Retired) T noted in a January 2009 statement that, beginning in 1996 he observed the Veteran in significant low back pain, especially after physical training.  LtCol T opined the Veteran's physical training caused the Veteran's low back disorder.

At the hearing the Veteran testified that he started having a lot of low back pain in the 1996-97 timeframe.  He denied any prior injury, and he attributed his symptoms to wear and tear.  The Veteran further testified that, prior to the 1998 episode at Ft. Hood, TX, he had not experienced the pinching-like sensation in his lower extremities that he developed.  See Transcript, pp. 5-6.

Private records reflect that a January 1997 MRI examination showed herniated discs at L4-5 and L5-S1, and spinal stenosis at L4-5.  February 1997 records of Dr. W note the Veteran reported a two-year history of low back pain.  Further, Dr. W noted complaints of low back pain radiating into the lower extremities in December 1997.  There is no indication in the private records that the Veteran's symptoms were related to a tour of ACDUTRA.  Dr. W diagnosed a resolving lumbosacral strain in October 1997.  Service treatment records reflect an April 1998 Profile due to the Veteran's treatment of the herniated disc noted in the 1997 private records, as opposed to an event that occurred during ACDUTRA or IACDUTRA.  February 2000 pre-surgery records of Dr. F note the Veteran reported a minor disc injury in 1995, and a December 2000 post-surgery therapy record notes a five-year history of low back pain.  The Veteran sustained a work-related injury in November 1999, and his subsequent symptomatology led to lumbar spine surgery.  A judgment reflects that the Veteran received an award based on disability resulting from that injury.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will refer the claims file, and a copy of this remand, to a back surgeon or neurosurgeon for a comprehensive review and opinion.  After reviewing the claims file, the neurosurgeon is asked to opine whether it is at least as likely as not (at least a 50-percent probability) that the symptoms the Veteran reported to have existed in October 1998 (to include those observed by the Veteran's fellow soldiers/commanders), and the April 1999 Line Of Duty Report, represent a permanent, measurable increase in the severity of the noted 1997 herniated disc symptomatology, or did they represent an intermittent or temporary flare-up?  The specific degree of low back disability that would not be present but for the increase that occurred during active duty for training should be identified.  

The examiner is asked to specifically comment on the July 2008 nexus opinion of Dr. B and to indicate agreement or disagreement.  If the examiner determines the Veteran's ACDUTRA tours lastingly worsened the low back disorder, did the low back disorder to the degree deemed to have been aggravated cause the Veteran's neurogenic bladder?  A full rationale and explanation should be provided for any opinion rendered.

2.  After the above is complete, the AMC/RO will send the claims file to an appropriate physician examiner for a comprehensive review and nexus opinion on the hypertension claim.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's hypertension diagnosed in 1994 or 1995 had its clinical onset in service or is otherwise related to his active duty, including the elevated blood pressure readings documented in the service treatment records during the period 1979 to 1983.  The examiner is asked to specifically comment on the July 2008 nexus opinion of Dr. B and to indicate agreement or disagreement.  A full rationale and explanation should be provided for any opinion rendered.

Should either examiner advise that the requested opinion cannot be rendered without examining the Veteran, the AMC/RO will arrange the examination.  The veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011). 

3.  After all of the above is completed, review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


